MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Mar 13 2020, 11:07 am
court except for the purpose of establishing
                                                                            CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
William T. Myers                                         Curtis T. Hill, Jr.
Whitehurst & Myers Law                                   Attorney General of Indiana
Marion, Indiana
                                                         Courtney Staton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

April L. Christal,                                       March 13, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2388
        v.                                               Appeal from the Blackford
                                                         Superior Court
State of Indiana,                                        The Honorable Nick Barry, Judge
Appellee-Plaintiff                                       Trial Court Cause No.
                                                         05D01-1905-F6-148



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2388 | March 13, 2020                  Page 1 of 7
[1]   April Christal appeals her convictions for Level 6 Felony Possession of

      Methamphetamine1 and Class B Misdemeanor Possession of Marijuana.2

      Christal argues that the trial court erred by admitting evidence obtained as a

      result of a traffic stop that she maintains violated her constitutional rights.

      Finding no error, we affirm.


                                                    Facts
[2]   On May 3, 2019, Blackford County Sheriff’s Deputy Taylor LaFever was

      working traffic interdiction and observed a vehicle fail to signal its intention to

      turn when leaving a Village Pantry parking lot. Deputy LaFever pulled behind

      the vehicle and initiated a traffic stop for the infraction.


[3]   Deputy LaFever approached the vehicle and asked the four occupants,

      including Christal, for their information. The deputy noticed that Christal

      appeared to be nervous. Deputy LaFever walked back to his police cruiser,

      provided the information to dispatch, and requested a canine unit to assist.

      Deputy LaFever then returned to the vehicle to obtain the vehicle’s registration

      documentation. He noticed that Christal still appeared to be nervous and was

      hunched over as if she was attempting to conceal something in her lap. Deputy

      LaFever received the vehicle’s registration information and was in the process

      of writing a citation when the canine unit arrived.




      1
          Ind. Code § 35-48-4-6.1(a).
      2
          I.C. § 35-48-4-11(a)(1).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2388 | March 13, 2020   Page 2 of 7
[4]   The canine conducted a sniff of the vehicle and indicated the possible presence

      of contraband within the vehicle. At that point, Deputy LaFever and another

      officer removed the occupants of the car and placed them under arrest. The

      officer searched Christal’s person, finding an “unknown foreign object”

      protruding from Christal’s shirt near her bra. Tr. Vol. II p. 68. The officer

      secured the item, which was a clear glass smoking device. The officer asked

      Christal if she had anything else on her person and she advised that she had an

      orange pill bottle. She retrieved the pill bottle from inside her clothing and

      handed it to the officer. Subsequent testing confirmed that the clear glass

      smoking device contained methamphetamine residue and the orange pill bottle

      contained 2.14 grams of marijuana.


[5]   On May 6, 2019, the State charged Christal with Level 6 felony possession of

      methamphetamine, Class B misdemeanor possession of marijuana, and Class C

      misdemeanor possession of paraphernalia. On August 15, 2019, Christal

      moved to suppress the evidence obtained as a result of the traffic stop.

      Following a hearing, the trial court denied the motion to suppress.


[6]   Christal’s jury trial took place on August 28, 2019. At trial, Christal objected to

      the admission of evidence obtained as a result of the traffic stop; the trial court

      overruled the objection. At the conclusion of the trial, the jury found Christal

      guilty as charged. Because of double jeopardy concerns, the trial court entered

      judgments of conviction only on the possession of methamphetamine and

      possession of marijuana charges. The trial court sentenced Christal to an



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2388 | March 13, 2020   Page 3 of 7
      aggregate term of two years imprisonment, with one of those years suspended

      to probation. Christal now appeals.


                                    Discussion and Decision
[7]   Christal argues that the evidence obtained as a result of the traffic stop should

      not have been admitted because the stop violated her rights under the United

      States Constitution.3 Specifically, Christal insists that the traffic stop was

      impermissible at the outset because no traffic law was violated.


[8]   When considering a trial court’s decision regarding the admissibility of

      evidence, we will reverse only if the decision is clearly against the logic and

      effect of the facts and circumstances before it. E.g., Edmond v. State, 951 N.E.2d
585, 587 (Ind. Ct. App. 2011). We apply a de novo standard of review to a trial

      court’s legal conclusions regarding the constitutionality of a search and seizure.

      Id. at 588.


[9]   Under the Fourth Amendment to the United States Constitution, a warrantless

      traffic stop and limited search is permissible “where an officer has at least a

      reasonable suspicion that a traffic law has been violated.” Peak v. State, 26
N.E.3d 1010, 1014-15 (Ind. Ct. App. 2015). The “stopping officer must be able

      to articulate some facts that provide a particularized and objective basis for




      3
       Christal briefly mentions the Indiana Constitution but makes no separate argument thereunder. We will
      not develop one on her behalf. We note, however, that had this issue been raised, the result—an affirm—
      would have remained the same.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2388 | March 13, 2020                 Page 4 of 7
       believing a traffic violation occurred. That is reasonable suspicion—the

       constitutional floor—for a traffic stop.” Marshall v. State, 117 N.E.3d 1254,

       1259 (Ind. 2019) (internal citation omitted).


[10]   Here, Deputy LaFever stopped the vehicle because the driver failed to use the

       turn signal before turning out of the parking lot. Indiana Code section 9-21-8-

       25 provides that “a signal of intention to turn right or left shall be given

       continuously during not less than the last two hundred (200) feet traveled by a

       vehicle before turning or changing lanes.”


[11]   Christal argues that compliance with the requirements of this statute was

       impossible under the circumstances because the driver may not have had 200

       feet within the parking lot to use his turn signal before turning onto the

       roadway.4 This Court has addressed this argument before. Datzek v. State, 838
N.E.2d 1149 (Ind. Ct. App. 2006). In Datzek, the defendant turned from a

       parking lot onto a roadway without using his turn signal; an officer then

       initiated a traffic stop and issued Datzek a citation for violating Indiana Code

       section 9-21-8-25. On appeal, Datzek argued that the statute did not apply to

       him because it does not mention turning from a parking lot and because it




       4
        Christal makes this argument for the first time on appeal and has, therefore, waived it. E.g., Washington v.
       State, 808 N.E.2d 617, 625 (Ind. 2004). During the suppression hearing, she argued that the positive canine
       sniff in combination with her nervous demeanor did not rise to the level of probable cause needed to search
       her person. She has abandoned that argument on appeal. Waiver notwithstanding, we will address her
       argument.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2388 | March 13, 2020                     Page 5 of 7
       would have been impossible for him to have used his signal for 200 feet before

       turning from the parking lot.


[12]   This Court found the argument unavailing, concluding that the “plain language

       of the statute requires that a vehicle must use a signal whenever it intends to

       turn or change lanes. There are no restrictions that it only applies in certain

       circumstances or on certain roadways.” Id. at 1155. Furthermore, we noted

       that “the statute does not require that a person use his turn signal for 200 feet

       before turning in order for it to be applicable. Instead, it requires that a person

       use his turn signal for ‘not less than the last’ 200 feet traveled.” Id. This Court

       ultimately found that the traffic stop was justified because Datzek failed to use

       his turn signal when turning from the parking lot.


[13]   Here, likewise, it is undisputed that the driver of the vehicle failed to use a turn

       signal when turning from the parking lot. Consequently—and whether or not

       there was 200 feet of roadway leading to the location at which the vehicle

       turned—Deputy LaFever’s traffic stop was permissible and the trial court did

       not err by admitting evidence obtained from the traffic stop.5




       5
         Christal argues on appeal that the State failed to meet its burden because it did not present evidence
       showing at least 200 feet between the place in the parking lot where the driver began operating the vehicle
       and the place where the driver exited the parking lot. We note again that Christal did not make this
       argument below. Consequently, the State would have had no notice that it needed to have such evidence in
       hand. Given the arguments on which the suppression hearing turned, the State had no need to present
       testimony to show that compliance with the statute was possible or refer to Datzek to refute the argument.
       Therefore, this argument is unavailing.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2388 | March 13, 2020                   Page 6 of 7
[14]   The judgment of the trial court is affirmed.


       Riley, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2388 | March 13, 2020   Page 7 of 7